 SAN ANTONIO PORTLAND CEMENT CO.309Alamo Cement Company d/b/a San Antonio Port-landCement CompanyandUnitedCement,LimeandGypsumWorkers InternationalUnion,AFL-CIO. Case 23-CA-888012 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 15 July 1983 Administrative Law JudgeLeonard M. Wagman issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty filed briefs in support of the administrativelaw judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.AMENDED REMEDYThe judge found that the initial certification yearshould be construed to begin on the date the Re-spondent commences to bargain in good faith. Wefind no basis for a complete renewal of the certifi-,cation year and requiring the Respondent to bar-gain for another full year. Contrary to the Re-spondent's contention, however, a 3-1/2-week ex-tension of the certification year would be inad-equate for the parties to engage in meaningful bar-gaining. Thus, we shall require that the Respondentbargain for a reasonable time, under all the circum-stances, after all unfair labor practices have beenremedied, including those in Cases 23-CA-7182, etal.,23-CA-9122, 23-CA-9279, and 23-CA-9866.SeeEasternMaine Medical Center,253 NLRB 224,248 fn. 32 (1980);Federal Pacific Electric Co.,215NLRB 861 (1974).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AlamoCement Company, d/b/a San Antonio PortlandCement Company, San Antonio, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.Sexton, Jr.,Esq. (Fulbright & Jaworkki),of San Anto-nio, Texas, for the Respondent.StephenB.Rubin,Esq.(Ashner,Goodstein,Pavalon,Gittler,Greenfield & Segall, Ltd.),of Chicago, Illinois,for the Charging Union.DECISIONSTATEMENT OF THE CASELEONARD M.WAGMAN,Administrative Law Judge.On a charge filed by United Cement, Lime and GypsumWorkers International Union,AFL-CIO (theUnion) onApril 12, 1982,theRegionalDirector for Region 23issued a complaint dated June 4, 1982,which was there-after amended on August 5, 1982, and again at the hear-ing.The amended complaint alleges that the Company,Alamo Cement Company, d/b/a San Antonio PortlandCement Company, had violated Section 8(a)(1) and (5) ofthe National Labor RelationsAct, bymaking changes inthewages, hours, and conditions of employment of itsproduction and maintenance employees without bargain-ing collectively with the Union,which was the exclusivecollective-bargaining representative of those employees.In its answer,as amended,the Company denied commis-sion of all the alleged unfair labor practices.On the entire record,including my observation of thewitnesses,and after due considerationof thebriefs filedby the General Counsel,the Union,and the Company,respectively,Imake the followingFINDINGS OF FACT1.THEBUSINESSOF THE COMPANYThe Company is a Texas corporation with its principaloffice and place of business at San Antonio, Texas,where it processes and manufactures cement. The Com-pany annually purchases and receives at its San Antonio,Texas plant products, goods, and materials valued inexcess of $50,000 directly from locations outside theState of Texas. From the foregoing admitted commercedata, I find that the Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDIn its answer to the complaint, the Company deniedthat the Union was a labor organization within the mean-ing of Section 2(5) of the Act. However, in its answer,the Company admitted that the Union had been certifiedby the Board as the exclusive collective-bargaining rep-resentative of the Company's production and mainte-nance employees. I also take judicial notice of theBoard's findings inSan Antonio Portland Cement Co., 240NLRB 1168, 1169 (1979),1 that the Union "is a labor or-ganizationwithin the meaning of Section 2(5) of theAct" and I adopt that finding in the instant case.Guadalupe Ruiz, Esq.,for the General Counsel.Robert S. Bambace, Esq.,and R.MichaelMoore,Esq.(Fulbright & Jaworski),of Houston, Texas, andPaul E.iIfind from the stipulation of the parties in the instant case that theCompany, Alamo Cement Company, d/b/a San Antonio PortlandCement Company, is a successor to San Antonio Portland Cement Com-pany277 NLRB No. 33 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues(1)Whether the Company on or after July 27, 1981,had an obligation to recognize and bargain with theUnion as the exclusive collective-bargaining representa-tive of its production and maintenance employees. (2)Whether the Company violated Section 8(a)(5) and (1) oftheAct bymaking unilateral changes in wages, hours,and other terms and conditions of employment withoutgiving the Union prior notice and an opportunity to ne-gotiate and bargain about those changes.B. The Union's Status as the Exclusive Collective-Bargaining Representativeof theCompany'sProduction and Maintenance Employees1.The factsOn September 8, 1978, the Board certified the Unionas the exclusive collective-bargaining representative of aunit of the Company's employees described as follows:All production and maintenance employees, includ-ing all employees in the Quarry Department, Ship-ping Department,Kiln Department,FinishingMillDepartment, Slurry Mill Department, PowerhouseDepartment,Plant Office Department,MaintenanceandRepairDepartment,ElectricalDepartment,Laboratory Department, Oiler Subsection, as wellas plant clerical employees, leadmen, truck drivers,and mechanics,but excluding all other employees,including office clerical employees, order clerks,guards, watchmen, and supervisors as defined in theAct, employed by theRespondent at its San Anto-nio, Texas plant.However, the Company refused to honor the certifica-tion.On March 5, 1979, the Board inSan Antonio PortlandCement Co.,supra, 240 NLRB at 1170, found that theCompany had violated Section 8(a)(5) and (1) of the Actsince September 25, 1978, by refusing to bargain with theUnion for the employees in the unit described above, andby failing to furnish bargaining information requested bythe Union. To remedy the Company's unfair labor prac-tices, the Board provided as follows (ibid.):In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date [Company] com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit.The Board's Order was enforced inNLRB v. San Anto-nio Portland Cement Co.,611 F.2d 1148 (5th Cir. 1980),cert. denied 449 U.S. 844 (1980).On May 21, 1980, Administrative Law Judge James T.Barker issued a decision in Board Cases23-CA-7182, etal. (JD-(SF)-155-80),inwhich he found,inter alia, thatfollowing the Board-held election on March 17, 1978, inthe unit described above, and during 1979, the Compa-ny'spredecessormade unilateral changes regardingwages and conditions of employment without bargainingcollectively with the Union and thereby violated Section8(a)(5) and(1) of the Act. Judge Barker's decision is cur-rently under Board review.By letter of August 4, 1980, the Union requested thatthe Company meet with it to begin bargaining on themorning of August 22, 1980, at the office of CompanyVice President William Hopper. On August 6, 1980, theUnion's vice president, Paul H. Balliet, and CompanyCounsel Robert S. Bambace agreed that the first bargain-ing meetingwould take place at the local office of theFederal Mediation and Conciliation Service. Thereafter,by letter of August 11, 1980, Bambace agreed that theinitial bargaining session would occur on the morning ofAugust 22, 1980.As agreed,the parties had their first bargaining sessionon the morning of August 22, 1980. Thereafter, theUnion and the Company had a number of bargaining ses-sions.The lastface-to-face bargaining session betweenthe parties occurred on July 10, 1981. The negotiationsdid not result in a collective-bargaining agreement.On July 23, 1981, Company employee Julio R. PerezJr.filed a decertification petition in Case 23-RD-491,challengingthe Union's status as bargaining representa-tive of the Company's employees. On learning that thedecertification petition had been filed, the Company sus-pended negotiations with the Union which had beenscheduled for July 28 and 29, 1981. However, when ad-vised by an official of the Board'sRegionalOffice thatthe petition was untimely filed, the Company and theUnion agreed to reschedule their negotiations for August6 and 7. Thereafter, the Board's Regional Office advisedPerez that his petition was untimely-and advised him towithdraw it. On July 30, 1981, employee Perez withdrewthe petition in Case 23-RD-491.Pursuant to advice he received on July 30, from amember of the RegionalOfficestaff,employee Perezwaited until August 5, 1981, to file his second decertifi-cation petition in Case 23-RD-492. That same day, acopy of this petition reached the Company. Immediately,the Company telephoned a member of the Regional staffin San Antonio and received assurance that the secondpetition had been timelyfiled.On receiving this advice,the Company canceled the bargaining sessions scheduledfor August 6 and 7, 1981. The Company has since de-clined to negotiate further with the Union.Thereafter, on August 24, 1981, the Company chal-lenged the Union's representative status by filing a peti-tion in Case 23-RM-389. The Company filed its petitionin light of signaturesof 70employees,supporting the de-certification petitions.The 70signatures constituted amajority of the 131-employee unit.On October 19, 1981,theRegionalDirector forRegion 23 dismissed the petition in Cases 23-RD-492and 23-RM-389 on the ground that they "were filedduring the certification year and are, therefore, untimelyfiled."In his dismissal letter, the Regional Directornoted that on each occasion after learning of Perez' de- SAN ANTONIO PORTLAND CEMENT CO.certification petition, the Company had declined to bar-gain further with the Union. Accordingly, the RegionalDirector advised the Company that "any period duringwhich the [Company] declined to bargain with theUnion" would not be included in computing the certifi-cation year.2.Analysis and conclusionsUnder settled principle, the Union's majority statuswas irrebuttably presumed for a period of 1 year follow-ing its certification by the Board, on September 8, 1978,as the exclusive collective-bargaining representative ofthe Company's production and maintenance employees.Ray Brooks v. NLRB,348 U.S. 96, 104 (1954);NLRB v.Gulfmont Hotel Co.,362 F.2d 588, 589 (5th Cir. 1966).The Board, in remedying the Company's unlawful refus-'al to honor that certification, delayed the start of the cer-tification year until "the date Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit."SanAntonio Portland Cement Co.,supra, 240 NLRB at 1170.As the Company and the Union held their first bar-gaining session on August 22, 1980, I find that datemarked the commencement of the certification year.Groendyke Transport,205 NLRB 244 (1973). In sum, inagreement with the Regional Director, I find that neitherthe petition in Case 23-RD-492 nor that in Case 23-RM-389 raised any valid question concerning representa-tion among the Company's production and maintenanceemployees. I find therefore, that on and after July 27,1981, the Company continued to have a bargaining obli-gation toward the Union regarding the unit employees inthe unit described above. Assuming that the two peti-tionsmight otherwise have raised questions concerningthe Union's representative status, I would find that theCompany's unremedied unfair labor practices as foundby Judge BarkerinSan Antonio Portland Cement Co.,Cases 23-CA-7182, et al., supra, precluded the Companyfrom lawfully questioning the Union's majority status.Olson Bodies,206 NLRB 779, 780 (1973).The Union urged a finding that the Company violatedSection 8(a)(5) and (1) of the Act by unlawfully refusingto recognize and bargain with the Union since July 27,1981. The complaint does not allege that the withdrawalof recognition and the refusal to bargain were violativeof Section 8(a)(5) and (1) of the Act. However, the Com-pany's conduct in these regards was fully litigated and,accordingly, I find that this conduct was violative ofSection 8(a)(5) and (1) of the Act.C. Unilateral Changes1.The factsThe complaint alleges, and the Company by its answeradmits, that in the latter part of September 1981 theCompany began hiring new employees for its new SanAntonio plant located at Farm Road 1604. However, Ifind from the uncontradicted testimony of the Compa-ny's personnel manager, Manuel Galindo, that the Com-pany began hiring new employees for the 1604 plant inApril 1981, and that approximately six employees werehired between April and September 1981. 1 also find311from information provided by the Company that it hired16 additional employees for the 1604 plant between Sep-tember 9, 1981, and August 31, 1982.By letter of May 21, the Company notified the Unionof its intention to hire new employees at the new 1604location for positions which could not be filled by cur-rent bargaining unit employees. However, during the ne-gotiationswhich began on August 22, 1980, and endedon July 10, 1981, the Company never offered to bargainwith the Union regarding the decision to hire additionalnew employees for the 1604 plant.According to the pleadings, beginning on or about Oc-tober 19, 1981, the Company "commenced the practiceof requiring employees at its Broadway operation towork overtime." However, the credited testimony showsotherwise.In 1980, the Union proposed a voluntary overtimecontract provision. Specifically, theUnion's proposalwas that if an employee had a reasonable excuse, theCompany would be prohibited from disciplining or dis-charging the employee for refusing overtime. During ne-gotiations onNovember 18, 1980, Company CounselRobert S. Bambace advised the Union's bargaining repre-sentative,Paul H. Balliet, that the Company "requiredovertime and had required overtime for some time." Inhis testimony, Balliet admitted that Bambace advised himthat the Company "would not agree to a situation whereovertime could be turned down and we could not disci-pline employees, because that wouldn't be in accordancewith our past practice."The uncontradicted testimony of Personnel ManagerManuel Galindo shows that, for at least the last 33 years,theCompany has had 'a mandatory overtime policy.However, during that period, the Company has not hadoccasion to discipline any employee for refusing an over-time assignment. According to Galindo, no employee hasever refused an overtime assignment. I also find from histestimony that, on occasion, the Company excused em-ployees from overtime work because of the sickness ofan employee or a member of the employee's family.The pleadings agree that on or about October 19,1981, the Company began transferring bargaining unitemployees from its Broadway plant to its 1604 plant.However, I find from the testimony of Personnel Manag-er Galindo that in the latter part of 1977, during the con-struction of the 1604 plant, the Company transferredsome 8 to 10 employees, including a driller and drilleroperator, a heavy equipment operator, a mason, a labor-er, a demolition man, and a carpenter to the 1604 plant.These employees worked on-site preparation and testingof the subterranean resources prior to construction.During their employment at the 1604 plant, the trans-ferred employees reported there on a daily basis. At leasttwo of the original employees are currently employed at1604.Ramiro Sotelo Sr. and Trinidad Nova have beenstationed there since 1977. Both individuals are drilleroperators capable of operating other equipment such as abulldozer or a front-end loader. The Company currentlyemploys both Sotelo and Nova, at the 1604 plant in pro-duction work. Production activity at the 1604 plant com-menced in the autumn of 1981. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDI also find from the testimony of the Union's bargain-ing representative, Paul H. Balliet, that during the nego-tiations beginning October 2, 1980, and again on Novem-ber 18, December 19, 1980, and on January 9, 1981, theUnion and the Company discussed the contemplatedopening of the 1604 plant. In October, the Companyagreed that the 1604 employees would be included in thecollective-bargainingunit.In subsequent discussions,Company Counsel Bambace advised Balliet that none ofthe employees at the Broadway plant would suffer termi-nation because of the opening of the new plant, and thattheCompany intended to transfer employees fromBroadway to the 1604 plant. In April 1981, during nego-tiations,Union Representative Don Billups asked Com-pany Counsel Bambace if he knew how many employeeswould be affected by the opening of the plant at 1604.Bambace replied that the Company "didn't know." How-ever, when Bambace assured Billups that unit employeesfrom Broadway would be utilized at the 1604 plant, Bil-lups requested a letter to that effect.The Company's letter of May 21, 1981, to the Unionstated: "It is anticipated at this time that most of the non-supervisory personnel required to operate and maintain[the 1604 plant] will be obtained from current bargainingunit employees at the Company's Broadway facility cur-rently in operation." After this letter, the Union receivedno word of the contemplated transfers. Nevertheless, theCompany from September 28, 1981, through August 14,1982, transferred 51 unit employees from its Broadwayplant to its 1604 plant. At no time did the Companyidentify the classifications from which people would betransferred from the Broadway plant to the 1604 plant.Nor was there any additional discussion regarding theeffect of the transfers of employees from Broadway to1604.On July 6, 1982, the Union requested that the Compa-ny bargain regarding the effects of the transfer of unitemployees from the Company's Broadway plant to its1604 plant. Thereafter, on or about July 13, 1982, andcontinuing to the present, the Company has refused, andcontinues to refuse, the Union's request.On or about May 29, 1981, while the parties were stillengaged in negotiations, the Company instituted a writ-ten 4-week call-out schedule without announcement to,or opportunity for bargaining by, the Union. There hadbeen no requirement previously that a designated em-ployee be on-call. Instead, the Company had an informalcall-out system.When the Company required a particularskill for an emergency, a supervisor would telephone asuitable employee and request that he come to the plant.However, if he was not at home, the supervisor wouldcall another person. There was no formal schedule andthe Company never disciplined anyone for not being athome when called.2I find from the testimony of Union RepresentativesDon Billups and Paul Balliet that although call-out andcall-out pay were discussed during negotiations, the com-pany representatives never said they would require astandby call-out system. During discussions, the compa-2 These findings are based on the uncontradicted testimony of employ-ee Teodoro De Leon and Personnel Manager Manuel Galindo,ny representatives said they expected that employeeswould come when they were called out, and that theremight be disciplinary action to enforce the system.The Company admitted that around mid-November1981,without notice to the Union, it changed the start-ing time of the first-shift employees at the 1604 plant,from 7 a.m. to 6 a.m., at the request of a group of em-ployees,whose spokesman was John Hernandez, amember of the Union's negotiating committee. It is un-contradicted however, that the parties had initialed aprovision on May 21, 1981, providing for a starting timeof 7 a.m. or 8 a.m. for the first shift. I find from Balliet'stestimony that the Union was never- told of the changeto a 6 a.m. starting time. The Company implemented thischange after it had withdrawn recognition from, andceased bargaining with, the Union.When bargaining began, the Company had rules con-cerning safety,meal breaks, personal cleanup, and restperiods.During negotiations in October, November, andDecember 1980, the parties discussed work rules. TheUnion took the position that no additional work rulescould be implemented without their approval. No agree-ment was reached on work rules. On November 12,1981, the Company, unilaterally, promulgated the follow-ing rules for the 1604 plant:1.Each and every employee is responsible for hisassigned work area.2.Contact the Central Control Room if you mustleave your assigned work area for any reason.3.Make sure you do not leave your assigned areaon completion of your shift, unless relieved by on-coming shift personnel.4.No radios, except internal plant communica-tion are allowed in the Central Control Room oryour assigned work areas.5.Your breaks and lunch period will be coordi-nated by the Central Control Room, and may belimited to one employee at a time. (30 minute maxi-mum on lunch period).6.Until further notice, no one shall be in theCentral Control Room except for the operator andmanagement personnel.THESE RULES WILL BE FOLLOWED BYALL PERSONNEL INVOLVED IN ORDERTO PERFORM EFFECTIVELY AND EFFI-CIENTLY.VIOLATIONS TO [sic] THESERULES COULD LEAD TO SERIOUS DISCI-PLINARY ACTION.PersonnelManager Galindo first testified that the elec-tric shop oiler position was abolished in March 1977. Hecastseriousdoubt on this assertion, however, when hewent on to testify under cross-examinationabout em-ployees who had worked in that position until "sometimeduring the latter part of 81." The Company's recordsalso show that the electric shop oiler position existedthrough 1981. Accordingly, I did not credit Galindo'stestimony that the Company abolished the position in1977. Instead, I accept his later testimonyon cross-exam-ination. SAN ANTONIO PORTLAND CEMENT CO.The Company's record showing its classifications in1981 included an electric shop oiler, a safety utility man,weigh master, and an electronics technician. The weigh-master's function was previously performed by the bulktruckloaders on a rotating basis. About 25 percent of thebulk truckloaders' time was spent weighing. The trans-ferring of the weighmaster function did not cause theelimination of any unit employees.At the end of 1981, without notice to the Union, theCompany eliminated the classifications of electric shopoiler, safety utilityman, weigh master and electronicstechnician at the Broadway plant and added the classifi-cations of storeroom clerk, clinker loadout operatortrainee, bulk truck loader or clinker loader, and utilityman at the 1604 plant, and a lead cooler repairman andan oil well cement tester at the Broadway plant. On orabout January 22, 1982, after the elimination of the elec-tric shop oiler position, the Company assigned the elec-tric shop oiler's duties and functions to cement mill oper-ators. -'On December 18 and 19, 1980, the parties discussedand agreed on a schedule of wage increases which theCompany proposed to put inl o effect on January 1, 1981.However, on January 2, 1982, without notice to or con-sultationwith the Union, the Company granted anacross-the-board wage increase to unit employees effec-tive as of January 1, 1982. The Company's past practicehad been to grant general wage increases to its employ-ees on January 1, each year.The Company admitted changing the pay of its 1604control room operators from an hourly rate to a monthlysalary.The credited testimony of both union representa-tives showed that no discussions were held concerningremoving control room operators from the bargainingunitor changing their wages from hourly to salary.Prior to January 1982, the Company employed front-end loaders at the quarry department at the Broadwayplant.The Company admitted that, in January 1982, itbegan subcontracting front-end loader work from theBroadway plant. The Company never informed theUnion that it planned to subcontract this work.Before January 11, 1982, the Company had a practiceof hiring employees for a 90-day probationary period. Ifthe employee performed satisfactorily during that period,he or she became a permanent full-time employee. InJanuary 1982, the Company began hiring some employ-ees on a temporary basis. I find from the credited testi-mony of Manuel P. Galindo that Raymond Duran wasamong anundisclosed number of employees hired astemporary since January 11, 1982. Galindo told Duranthathis tenure would be only for a few weeks ormonths.Duran remained classified as a temporary em-ployee until July 7, 1982, when he was laid off.On April 14, 1982, the Company posted a workingschedule for its Broadway plant mechanics, effectiveApril 17, 1982. I find from Personnel Manager Galindo'stestimony that prior to April 14, 1982, the Company had,as a matter of practice, promulgated such schedule ver-bally.3 This finding is based on the testimony of Alfonso Lopez and the cor-roborating testimony of Oscar Perez.313On July 2, 1982, the Company laid off 18 employees atitsBroadway plant Five days later, it laid off five addi-tional employees at its 1604 plant. In both cases, theCompany did not notify or consult with the Union.42.Analysis and conclusionsa.Controlling principlesSections 8(a)(5) and8(d) of the Act established theCompany's obligation to bargain with the representativeof its employees in good faith with respect to "wages,hours, and otherterms andconditions of employment."NLRB v. Borg-Warner Corp.,356 U.S. 342, 349 (1958).Accord:Fibreboard Corp. v.NLRB,379 U.S. 203, 209-210 (1964). This obligation also required the Company torefrain fromimposingnew and different working condi-tionswithout first giving the Union an opportunity tobargain about them.NLRB v. Katz,369 U.S. 736, 741,742-743 (1962);A.H. Belo Corp. v. NLRB,411 F.2d 959,970 (5th Cir. 1969), cert. denied 396 U.S. 1007 (1970). Asunilateralchanges affecting wages or other conditions ofemployment will "rarely be justified by any reason ofsubstance," they require no demonstration of an employ-er's lack of good faith to be held a violation of Section8(a)(5) of the Act. 369 U.S. at 743, 747. An employermust give prior notice to the employees' representativeof anymanagerial decisionwhich may have an effect onemployment conditions so that the union may have a rea-sonable opportunity to evaluate the proposal and presenta counterproposal before the change takes place.E.g.,M& M Contractors,262 NLRB 1472 (1982). Notice of a faitaccompli is not timely notice.NLRB v. A. H. Belo Corp.,supra,411F.2d at 970;LadiesGarmentWorkers(McLaughlinMfg.Corp.) v.NLRB,463 F.2d 907, 919(D.C. Cir. 1972). The employer's obligation to bargainariseswhen the contemplated changes in the employer'srules or practices are material,substantial,and signifi-cant,and affect the unit employees' tenure or their termsand conditions of employment.PeerlessFood Products,236 NLRB 161 (1978);Murphy Diesel Co.,184 NLRB757, 763 (1970).b.The alleged unilateral changesTurning to the issues raised before me, I find no meritin four of the allegations of unilateral change. The Com-pany's mandatory overtime policy was not changed afterthe Union's achievement of majoritystatus.Indeed, therecord shows that it had existed for over 30 years priorto that event. I therefore find that the Company's imple-mentation of that policy on and after October 16, 1981,did not violate Section 8(a)(5) and (1) of the Act as al-leged.Accordingly,I shall recommend dismissal of thatallegation.4The list of laid-off employees provided by the Company and re-ceived in evidence at the hearing recited that the Company laid off LuisCastillo on July 19, 1982, at the Broadway plant and Steven San Miguelat the 1604 plant on July 30, 1982 There were no allegations regardinglayoffs on those two dates Nor was there any testimony or other evi-dence introduced regarding these two layoffs Accordingly, I have madeneither findings nor conclusions as to Castillo's or San Miguel's layoffs 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor did theCompany's decision to post written workschedules for unit employees on and after April 14, 1982,entitle the Union to notice and an opportunity to bar-gain. Prior to that date,the Company's practice was toorally promulgate work schedules to unit employees.This change from oral to written format did not alter theemployees'working schedule or any other condition ofemployment.As this change was not substantial, I findthat the Company did not thereby violate Section 8(a)(5)and (1) of the Act.Rust Craft Broadcasting of New York,225 NLRB 327 (1976). I shall therefore recommend thedismissal of this allegation.The Board has refused to find a violation of Section8(a)(5) and(1) of the Act where an employer's unilateralsubcontracting of bargaining unit work resulted in nosignificantharm to the unit employees.WestinghouseElectric Corp.,153NLRB 443, 446 (1965). In the instantcase, there was no showing of harm to the unit employ-ees'wages or other working conditions as a result of theunilateral subcontracting of front-end loader work at theBroadway plant. Therefore, I find that this unilateralchange did not violate Section 8(a)(5) and (1) of the Actand I shall recommend dismissal of the allegation that itdid.I find no support for the contention that the hiring oftemporary employees without consulting with the Unionviolated Section 8(a)(5) of the Act. There was no show-ing that the Company, by hiring temporary employees,had abandoned its policy of affording new employees a90-day probationary period before offering them full-timeemployment. Instead, the record makes plain that theCompany resorted to hiring temporary employees as anexpedient to maintain production until a contemplatedlayoff.Accordingly, I find that the allegation growingout of this conduct is unsupported by the evidence andshall recommend its dismissal.The Company admitted unilaterally hiring new em-ployees at 1604 and transferring employees from theBroadway plant to the 1604 plant. The Company con-tended that these unilateral actions were lawful becauseithad given the Union adequate prior notice. I disagree.Beyond question the Union was entitled to notice ofthe Company's contemplated transfer of unit employees,and the hiring of new employees into the unit sufficientlyin advance to permit the Union to consider its bargainingoptions.M & M Building Contractors,supra.Here, theCompany did not provide such notice with respect to thetransfers and new hires at 1604.Its letter of May 21,1981, did not say when the Company planned to beginthese personnel actions. Nor did the Company otherwiseindicate that an immediate bargaining request was neces-sary. In any event, when the Company withdrew recog-nition on July 27, 1981, it precluded the Union from bar-gaining about the transfers and new hires at 1604, all ofwhich the Company accomplished unilaterally, thereaf-ter.The isolated and limited number of transfers which theCompany effected in 1977 were not sufficient to establisha practice which might excuse the Company from bar-gaining about the more significant number of transfers ofunit employees in 1981 and 1982, when the Union wasthe representative of its employees. Nor did the hiring ofnew employees in April 1981, without notice to theUnion, excuse the Company from bargaining about thesubsequent hiring at 1604, as it effected the transfer ofunit employees from Broadway to 1604.Contrary to the Company's position, I find, therefore,that it failed to give the Union adequate notice and op-portunity to bargain regarding the hiring of new employ-ees at 1604 and the transferring of unit employees fromBroadway to 1604. By these unilateral actions, the Com-pany violated Section 8(a)(5) and (1) of the Act.I also reject the Company's contention that its repeat-ed assurancesto the Unionduring negotiations in 1981,that no harm would befall bargaining unit employees dueto the transfers to 1604, constituted bargaining. Further,on and since July 13, 1982, the Company has refused tobargainwith the Union concerning the effects of thetransfer of unit employees from the Broadway facility tothe 1604 plant. By this refusal, the Company violatedand continues to violate Section 8(a)(5) and(1)of theAct.The Company sought to excuse its failure to consulttheUnion about the change in the first shift's startingtime at 1604, on the ground that it made the changesolely at the request of unit employees, whose spokesmanwas employee John Hernandez, a member of the Union'sbargaining committee.However, the Act required theCompany to bargain about that matter solely with itsemployees' "statutory representative and no other personor group."SpriggsDistributingCo., 219 NLRB 1046,1049 (1975). By thus dealing with Hernandez, rather thanwith the Union, the Company again violated Section8(a)(5) and(1) of the Act.Nor did I find any merit in the Company's contentionthat it was free to change the starting time at 1604 from7 a.m. to 6 a.m. under an agreed contract provision al-lowing it to change work schedules if employees weregiven 48 hours' notice or in emergencies. There was noshowing that either of those conditions existed at thetime the Company made these changes. Moreover, as thecontract containing those conditions had not been exe-cuted, the provision in question was not in effect.Also lacking in merit was the Company's contentionthat its across-the-board wage increase to the unit em-ployees, granted on January 2, 1982, did not violate Sec-tion 8(a)(5) and (1) of the Act because it was an annualincrease. Such unilateral actions violate Section 8(a)(5)and (1) of the Act even when taken pursuant to an estab-lished company policy "if they are taken without afford-ing the representative an opportunity to bargain."Allis-Chalmers Corp.,237 NLRB 290, 291 (1978), enfd. in per-tinent part601 F.2d 870, 875-876 (5th Cir. 1979). I find,accordingly, that by unilaterallygranting across-the-board wage increases to unit employees on January 2,1982, the Company violated Section 8(a)(5) and (1) ofthe Act.The Company offered economic necessity as an excusefor its failure to bargain with the Union regarding thelayoffs of July 2 and 7, 1982. However, the fact that theCompany's layoff may have been economically motivat-ed did not justify those unilateral actions. For "while anemployer may properly decide that an economic layoff is SAN ANTONIO PORTLAND CEMENT CO.required, once such a decision is made, the employermustnevertheless notify the union and upon request, bar=gain with it concerning the layoff."C & D Battery Divi-sion,263 NLRB No. 106 (1983) (not published in Boardvolumes).Here, I find the Company did not complywith that requirement, and thus violated Section 8(a)(5)and (1) of the Act.The Company conceded that it unilaterally changed itscontrol room operators' pay status from hourly to sala-ried in January 1982. However, the Company contendsthat it had no duty to bargain with the Union aboutthese changes because the control room operators weresupervisors and thus outside the bargaining unit. I haverejected this contention.Assuming the validity of the proffered defense, it wasup to the Company to show that the control room opera-torswere supervisors within the meaning of Section2(11) of the Act.5 However, aside from the assertion thatthe control room operators are supervisors, the Companyhas not provided any evidence that they enjoyed any ofthe statutory indicia of supervisor authority. I find thatthe control room operators were not supervisors at thetime the Company changed their pay status. I furtherfind that by unilaterally changing the control room oper-ators' pay status, the Company violated Section8(a)(5)and (1) of the Act.Contrary to the Company's position, I find that thepromulgation of call-out schedules was a sufficient alter-ation of a condition of employment to warrant collectivebargaining. Prior to the Company's publication of a call-out schedule, on May 29, 1981, the Company's randomselection of off-duty employees for call-out imposed noburden upon any specific person to remain at home,available for work. After that date, the 4-week call-outschedule implied that the designated on-call employeeshad to be at home and available according to a schedule.I find that the Company's action in unilaterally promul-gatingthe call-out list violated Section 8(a)(5) and (1) ofthe Act.Similarly, the Company violated Section 8(a)(5) and(1) of the Act when it unilaterally promulgated workrules at the 1604 plant on November 12, 1981. Contraryto the Company's assertion, these rules were not a re-statement of existing rules. Indeed, prior to this dispensa-tion, there had been no work rules at 1604. Here again,the Company neglected its obligation to deal with its em-ployees' exclusive bargaining agent before imposing sub-stantial changes in their conditions of employment.The Company argued that it had no duty to bargainabout the electric shop oiler position's termination in1981, because the position had been abolished in 1977.The record does not support the Company'sassertion.The Company's records and testimony showed that posi-tion to have existed and been manned through 1981. Itwas not until 1982 that the Company records ceasedshowing that job classification. By unilaterallyeliminat-ing this unit classification in December 1981, the Compa-ny violated Section 8(a)(5) and (1) of the Act.The facts further established that following the elimi-nation of the electric shop oiler position, the Company5CommercialMovers,240 NLRB 288, 290 (1979)315assigned its duties to cement mill operators and helpers.Similarly, this unilateral change violated Section 8(a)(5)and (1) of the Act.Finally, I find that the Company violated Section8(a)(5) and (1) of the Act, by unilaterally eliminating thesafety utility man, electronics technician, and weighmas-ter classifications, and adding the lead cooler repairmanand oil well cement tester at Broadway, and by addingthe classifications of storeroom clerk, bulk truck loaderor clinker loader, clinker loadout operator, and utilityman at1604. These were all changes having to do withterms and conditions of employment requiring the givingof noticeto and bargainingwith the Union. The Compa-ny did neither and therefore violated Section 8(a)(5) and(1) of the Act.CONCLUSIONS OF LAW1.Respondent Alamo Cement Company d/b/a SanAntonio Portland Cement Company is an employer en-gaged in commerce within the meaning of Sect ion 2(2),(6), and (7) of the Act.2.United Cement, Lime and Gypsum Workers, Inter-national Union, AFL-CIO is a labor organization withinthe meaning of Section 2(5) of the Act.3.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All productionand maintenanceemployees, includ-ing allemployees in the Quarry Department, Ship-ping Department, Kiln Department, Finishing MillDepartment, Slurry Mill Department, PowerhouseDepartment, Plant Office Department, MaintenanceandRepairDepartment,ElectricalDepartment,Laboratory Department, Oiler Subsection as well asplant clerical employees, leadmen, truck drivers andmechanics, but excluding all other employees, in-cluding office clerical employees., order clerks,guards, watchmen and supervisors as defined in theAct, employed by the Respondent at its San Anto-nio, Texas plant.4.Since September 8, 1979, the above-named Unionhas been the exclusive representative of the employees inthe aforementioned unit for purposes of collective bar-gaining with respect to rates of pay, wages, hours of em-ployment and other terms and conditions of employment.5.By unilaterally, without notice to, or consultationwith, the above-named Union, hiring 16 new employeesfor the 1604 plant, between September 9, 1981, andAugust 31, 1982, and transferring unit employees from itsBroadway plant to the 1604 plant, implementing a newemergency call-out system, changing the starting timefor employees at the 1604 plant, implementing new workrules at the 1604 plant, eliminating the electric shop oilerposition at the Broadway plant, implementing an across-the-board wage increase to all employees at its Broad-way and 1604 plants, changing pay rates and pay periodsfor control room operators, changing existing unit classi-fications by eliminating and adding different classificationat its Broadway and 1604 plants, implementing new oilerduties for cement mill operators and helpers, and laying 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff employees; Respondent has failed and refused to bar-gain collectively with the Union, and has engaged in,and is engagingin,unfair labor practices within themeaning ofSection 8(a)(5) and (1) of the Act.6.By refusing to bargain with the above-named Unionregarding the effects of its transfer of unit employeesfrom its Broadway plant to its 1604 plant, including theeffects of the new hires which occurred from September9, 1981, to August 31, 1982, Respondent violated Section8(a)(5) and(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.8.Respondent has not otherwiseengagedin conductviolativeof the Act, as alleged in the complaint asamended.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it be or-dered to cease and desist from such conduct and to takesuch affirmative action as I find necessary to remedy theeffects of the unfair labor practices and to effectuate thepolicies of the Act. Thus, I shall order that the Respond-ent, upon the Union's request, retransfer the unit employ-ees who were unilaterally transferred to the 1604 plantfrom the Broadway plant, and further that the Respond-ent bargain with the Union upon request regarding theeffects of the unilateral transfers, and the effects of thenew hires, which occurred from September 9, 1981, toAugust 31, 1982, upon unit employees. I shall also orderthat the Respondent, at the Union's request, restore thedaily starting time of the first shift at the 1604 plant to 7a.m. and that Respondent cease and desist from bargain-ing directly with employees and thereby bypassing theircollective-bargaining representative.Having found that Respondent violated Section 8(a)(5)and (1) of the Act by changing the control room opera-tors at the 1604 plant from an hourly rate to a monthlysalary, I shall recommend that if the Union requests, Re-spondent shall restore the control room operators totheir status quo ante, by paying them at their formerhourly rates, and shall make them whole for any loss ofearnings they may have incurred because of this unilater-al change, which losses shall be computed in the mannerset forth in F.W.Woolworth Co.,90 NLRB 289 (1950),with interest thereon computed in the manner set forthinFlorida Steel Corp.,231 NLRB 651 (1977).See gener-allyIsis Plumbing Co.,138 NLRB 716 (1962).Having found that Respondent unilaterally eliminatedand added work classifications in the bargaining unit inviolation of Section 8(a)(5) and (1) of the Act, I shallrecommend that at the Union's request, Respondent berequired to restore the unit's classifications to their statusquo ante. I shall also recommend that, at the Union's re-quest, the oiler duties which Respondent unilaterally as-signed to its cement mill operators and helpers, in viola-tion of Section 8(a)(5) and (1) of the Act, be restored tothe electric oiler.Having found that the Respondent violated Section8(a)(5) and (1) of the Act by unilaterally promulgatingsixwork rules for bargaining unit employees at the 1604plant,and by posting a written emergency call-outschedule, I shall recommend that, on the Union's request,the Respondent be required to rescind the six work rules,and the emergency call-out schedule.Having found that the Respondent violated Section8(a)(5) and(1) of the Act by unilaterally laying off em-ployees, I shall recommend,that Respondent make wholethose employees laid off, by paying to them their normalwages from the date of the layoff until the earliest of thefollowing conditions are met: (1) mutual agreement isreached; (2) good-faith bargaining results in a bona fideimpasse;(3) the failure of the Union to commence nego-tiationswithin 5 days of the receipt of Respondent'snotice of its desire to bargain with the Union; or (4) thesubsequent failure of the Union to bargain in good faithsBackpay shall be based on the earnings which the em-ployees normally would have received during the appli-cable period, less any net interim earnings, and shall becomputed in the manner set forth in F.W. WoolworthCo., supra, with interest thereon computed in the mannerset forth inFlorida Steel Corp.,supra. See generallyIsisPlumbing Co.,supra.I shall also recommend that Respondent preserve and,on request, make available to the Board or its agents, forexamination and copying, all payroll records, social secu-rity payment records, timecards, personnel records andreports, and all other records necessary to analyze anddetermine the amounts of backpay due under the termsof this recommended remedy.Having found that Respondent has failed and refusedto bargain collectively in good faith with the Union asthe exclusive representative of the employees in the ap-propriate unit, I will further recommend that Respondentbe ordered to bargain collectively, on request, with theUnion as the exclusive representative of the employees inthe appropriate unit, and, if an understanding is reached,to embody such understanding in a signed agreement.In order to ensure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining representative for the period provided by law,it shall be construed that the initial year of certificationbegin on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit.?On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Alamo Cement Company d/b/a SanAntonioPortlandCement Company, San Antonio,Texas, its officers, agents, successors, and assigns, shall1.Cease and desist from6 SeeGulf States Mfg,261 NLRB 1060 (1982).9SeeMar-Jac Poultry Co.,136 NLRB 785 (1962)8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. SAN ANTONIO PORTLAND CEMENT CO.(a)Refusing to recognize and bargain collectively ingood faith with United Cement Lime and GypsumWorkers, International Union, AFL-CIO as the exclu-sive bargaining representative, concerning wages, hours,and conditions of employment of the employees in thefollowing appropriate unit:All production and maintenance employees, includ-ing all employees in the Quarry Department, Ship-ping Department, Kiln Department, Finishing MillDepartment, Slurry Milli Department, PowerhouseDepartment, Plant Office Department,MaintenanceandRepairDepartment,ElectricalDepartment,Laboratory Department, Oiler Subsection as well asplant clerical employees, leadmen, truck drivers andmechanics, but excluding all other employees, in-cluding office clerical employees, order clerks,guards, watchmen and supervisors as defined in theAct, employed by the Respondentat itsSan Anto-nio, Texas plant.(b)Unilaterally,without notice to, or consultationwith the Union, transferring unit employees from theBroadway plant to the 1604 plant, changing the startingtime of the first shift at the 1604 plant, changing the payand pay periods of control room operators, eliminatingthe electric shop oiler, safety utility man, electronicstechnician, and weighmaster at Broadway or any otherunit classifications, adding storeroom clerk, clinker loa-dout operator trainee, utilityman, bulk truck loader orclinker loader, at the 1604 plant, and oil well cementtester, and lead cooler repairman at the Broadway plant,or any other unit classification,assigningelectric shopoiler duties to cement mill operators and helpers, pro-mulgating new work rules at the 1604 plant, posting newwritten emergency call-out schedules and laying off unitemployees, or otherwise changing the rates of pay,wages, hours, or other terms and conditions of employ-ment of any bargaining unit employee without first noti-fying the Union, and providing it with an opportunity tobargain collectively with the Respondent in good faithconcerning such proposed changes; provided that noth-ing herein shall require Respondent to rescind any wageincreases which it has previously granted to theunit em-ployees.(c)Dealing directly with employees in the unit de-scribed above with respect to their rates of pay, wages,hours, or other terms and conditions of employment.(d)Refusing to bargain concerning the effects of thetransfer of unit employees from the Broadway plant tothe 1604 plant with respect to their wages, hours, andconditions of employment, including the effect of thenew hires at the 1604 plant, which occurred from Sep-tember 9, 1981, to August 31, 1982.(e) In any like or relatedmannerinterferingwith, re-straining, or coercing its employees in the exercise of therights guaranteed by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.(a)On request by the above-named Union, bargain col-lectively with the Union in good faith regarding rates ofpay, hours of employment, and other terms and condi-317bons of employment. for the employees in the appropri-ate unit, and, if an agreement is reached, reduce theagreement to writing and sign it.(b)Make whole these employees named below whowere laid off on July 2 or July 7, 1982, for any loss ofpay they may have suffered as a result of its unlawfulconduct, in the manner set forth in "The Remedy" sec-tion of this decision.Ramiro Sotelo, Jr.Hipoleto ValdezAlfredo EstradaCelement CobarruviasDavid OrozcoMichael McKeeSantiago RamozGeronimo Mendez, Jr.Jaime ZunigaBenito CanalesJames W. BellNemesio GomezMark DeLunaCandelario CervantesJohn CoronadoRudy A. Jimenez, Jr.Brian P. JohnstonJefferyWhiteRamiro HernandezDonald UesolickRandy CowanBenny TorresOrlanda Sanchez(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) On request of the above-named Union, bargain col-lectivelywith the Union in good faith regarding the ef-fects of the transfer of work and of unit employees fromthe Broadway plant to the 1604 plant, and the effect ofthe new hires which occurred from September 9, 1981,to August 31, 1982.(e)On request of the above-named Union, rescind eachof the following unilateral changes:(1)The transfers of unit employees from the Broad-way plant to the 1604 plant.(2)The change in the starting time of the first shift atthe 1604 plant from 7 a.m. to 6 a.m.(3) The changes in the pay and pay periods of controlroom operators from an hourly rate to a monthly salary.(4) The elimination of electric shop oiler, safety utility-man, electronics technician, and weighmaster classifica-tions.(5)The addition of the storeroom clerk, clinker loa-dout operator-trainee, at 1604, lead cooler repairman,utilityman, and oil well cement tester, and bulk truckloader or clinker (1604) loader.(6)The assignment of electric shop oiler duties tocement mill operators and helpers.(7)The six work rules promulgated at the 1 604 planton November 12, 1981.(8)The posting of new written emergency call-outschedules.(f)Post at its Broadway and 1604 facilities copies ofthe attached notice marked ",Appendix."'9 Copies of the9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of The Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, on forms provided by the Regional Director forRegion 23,after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violationsof the Act otherthan those found above.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to recognize and bargain collec-tively in good faith concerning rates of pay, wages,hours, and other terms and conditions of employmentwith United Cement, Lime and Gypsum Workers Inter-nationalUnion, AFL-CIO as the exclusive representa-tive of the employees in the following unit:All production and maintenance employees, includ-ing all employees in the Quarry Department, Ship-ping Department, Kiln Department, Finishing MillDepartment, Slurry Mill Department, PowerhouseDepartment, Plant Office Department, MaintenanceandRepairDepartment,ElectricalDepartment,Laboratory Department, Oiler Subsection as well asplant clerical employees, leadmen, truck drivers andmechanics, but excluding all other employees, in-cluding office clerical employees, order clerks,guards, watchmen and supervisors as defined in theAct, employed by usat our SanAntonio, Texasplant.WE WILL NOT, unilaterally without notice to or con-sultationwith the above-named Union, transfer unit em-ployees from our Broadway plant to our 1604 plant,change the starting time of the first shift at the 1604plant, change the pay and pay periods of control roomoperators, eliminate the electric shop oiler, safety utilityman, electronics technician andweighmaster at theBroadway plant, or any other unit classification, addstoreroom clerk, linker loadout operator trainee, utilityman, bulk truck loader, or clinker loader at the 1604plant, and oil well cement tester and lead cooler repair-man at the Broadway plant, or any other unit classifica-tions, assign electric shop oiler duties to cement mill op-erators and helpers, promulgate new work rules at the1604 plant, post new written emergency call-out sched-ules, lay off unit employees, or otherwise change therates of pay, wages, hours, or other terms and conditionsof employment of any bargaining unit employees withoutfirst notifying the Union, and providing it with an oppor-tunity to bargain collectively with us in good faith con-cerning such proposed changes, provided however, thatwe are not required to rescind any wage increases whichwe have previously granted to the unit employees.WE WILL NOT deal directly with employees in the unitdescribed above with respect to their rates of pay,wages, hours, or other terms and conditions of employ-ment.WE WILL NOT refuse to bargain in good faith with theabove-named Union about the decision and effects oftransferring work and employees from Broadway to the1604 plant, including the effect of the new hires at the1604 plant which occurred from September 9, 1981, toAugust 31, 1982.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the National Labor Rela-tions Act.WE WILL, on request of the above-named Union, re-scind each of the following unilateral changes:(1)The transfer of unit employees from theBroadway plant to the 1604 plant.(2)The change in the starting time of the firstshift at the 1604 plant from 7 a.m. to 6 a.m.(3)The changes in the pay and pay periods ofthe 1604 control room operators from an hourlyrate to a monthly salary.(4)The elimination of electric shop oiler, safetyutilityman, electronics technician and weigh masterclassifications at the Broadway plant.(5)The addition of the storeroom clerk, clinkerloadout operator trainee and bulk truck loader orclinker loader classifications at the 1604 plant, andthe lead cooler repairman, utilityman and oil wellcement tester at the Broadway plant.(6) The assignment of electric shop oiler duties tocement mill operators and helpers.(7)The six work rules promulgated at the 1604plant on November 12, 1981.(8)The posting of written emergency call-outschedules.WE WILL make whole the control room operators atour 1604 plant for any loss of pay they may have suf-fered because we unilaterally changed them from anhourly wage rate to a monthly salary, with interest.WE WILL, on request of the above-named Union, bar-gaincollectively in good faith with it about the decisionand effects of transferring employees from our Broadwayplant to the 1604 plant, and the effect of the new hires atthe 1604 plant which occurred from September 9, 1981,to August 31, 1982.WE WILL, on request of the above-named Union, bar-gain collectively in good faith with it about wages,hours, and working conditions of our employees in theappropriate unit, and if an agreement is reached, reducethe agreement in writing and sign it.WE WILL make whole the following employees whomwe unilaterally laid off on July 2 or July 7, 1982:Ramiro Sotelo, Jr.Nemesio Gomez Hipoleto ValdezAlfredoEstradaCelement CobarruviasDavid OrozcoMichael McKeeSantiago RamozGeronimo Mendez, Jr.SAN ANTONIO PORTLAND CEMENT CO.Mark DeLunaCandelario CervantesJohn CoronadoRudy A. Jimenez, Jr.Brian P. JohnstonJefferyWhiteRamiro HernandezJaime ZunigaBenito CanalesJames W. BellDonaldUesolickRandy CowanBenny TorresOrlanda SanchezALAMO CEMENT COMPANY D/B/A SANANTONIO PORTLAND CEMENT COMPANY319